United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 98-4031NI
                                _____________

Charles A. Trobaugh,                   *
                                       *
             Appellant,                *
                                       * On Appeal from the United
      v.                               * States District Court
                                       * for the Northern District
Sergeant Hall, sued as Sargeant Hall,  * of Iowa.
Linn Co. Deputy; Michael Carr, sued    *
as Mr. Carr, Jail Administrator,       *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: April 5, 1999
                            Filed: May 13, 1999
                                ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


     Charles A. Trobaugh appeals the District Court’s order, awarding $1 nominal
damages against Linn County, Iowa, Deputy Harvey Hall and granting summary
judgment to Linn County Correctional Center (LCCC) Administrator Michael Carr, in
Trobaugh’s 42 U.S.C. § 1983 action. For the reasons stated below, we reverse and
remand in part, and affirm in part.
        While detained at LCCC, Trobaugh filed a grievance to contest Hall’s
transporting him to court early; Hall denied Trobaugh’s grievance. Trobaugh filed a
second grievance, seeking to appeal Hall’s decision; Hall responded and denied this
grievance as well. Trobaugh filed a third grievance to contest the apparent lack of an
appeal process; Hall also denied this grievance. The next day, two LCCC deputies
awakened Trobaugh at 12:30 a.m. and escorted him to an isolation cell. Hall soon
visited Trobaugh, informed him that he had been placed in administrative segregation
for filing repeat grievances, and stated that Carr would be told why Trobaugh was in
segregation. Trobaugh remained in segregation for three days; he did not file
subsequent grievances because he feared further retaliation. Trobaugh requested
compensatory and punitive damages, as well as damages for emotional pain and
suffering and for time spent in segregation. Hall conceded that his conduct violated
Trobaugh’s First Amendment right to petition for the redress of grievances. Carr
denied liability and moved for summary judgment. The District Court granted summary
judgment to Carr, finding insufficient evidence of Carr’s involvement in Trobaugh’s
segregation, and after a trial on the issue of damages, awarded $1 in nominal damages
to Trobaugh for Hall’s unconstitutional conduct.

       We review a District Court’s damage award in a section 1983 action for abuse
of discretion, and if the award is arbitrary, we will remand for recalculation. See
Stevens v. McHan, 3 F.3d 1204, 1207 (8th Cir. 1993). We conclude the District Court
abused its discretion by awarding only $1 in damages for Hall’s violation of
Trobaugh’s First Amendment rights. See Sprouse v. Babcock, 870 F.2d 450, 452 (8th
Cir. 1989). In our opinion, the $1 compensatory damage award was patently
insufficient to compensate Trobaugh for the injury he suffered by being placed in
segregation in retaliation for exercising a constitutional right. See Simmons v. Cook,
154 F.3d 805, 809 (8th Cir. 1998) (upholding $2,000 damage award for paraplegic
inmates placed in solitary confinement for thirty-two hours); Stevens, 3 F.3d at 1207
(citing cases suggesting appropriate damage range for unconstitutional segregation is
between $25 and $129 per day). Therefore, we reverse the District Court’s $1 award

                                         -2-
and remand so that the Court may award damages of an appropriate amount, which we
believe would be in the vicinity of $100 per day for each of the three days Trobaugh
spent in administrative segregation. See Maxwell v. Mason, 668 F.2d 361, 365-66 (8th
Cir. 1981) (compensatory damages of $100 per day of solitary confinement not
excessive or arbitrary).

       Further, we ask the District Court to reconsider awarding punitive damages
against Hall. The undisputed evidence showed that Hall deliberately punished
Trobaugh for exercising his First Amendment right to submit grievances and
successfully intimidated Trobaugh from filing further grievances. This conduct
amounted to reckless or callous indifference to Trobaugh’s First Amendment right to
submit grievances, and may call for deterrence and punishment over and above that
provided by a compensatory award. See Williams v. Brimeyer, 116 F.3d 351, 352-355
(8th Cir. 1997) (defendants who unconstitutionally denied inmate incoming mail were
callously indifferent to inmate’s First Amendment rights and $1,000 punitive damage
award was appropriate); Coleman v. Rahija, 114 F.3d 778, 787 (8th Cir. 1997)
(standard for awarding punitive damages). The issue of punitive damages should be
reconsidered in light of our holding that the amount of compensatory damages awarded
was insufficient.

      On de novo review of the District Court’s grant of summary judgment to Carr,
see Andrews v. Fowler, 98 F.3d 1069, 1074 (8th Cir. 1996), we affirm. Trobaugh’s
evidence was insufficient to create a genuine issue as to Carr’s actual knowledge of and
deliberate indifference to Trobaugh’s unconstitutional placement in administrative
segregation. See McDowell v. Jones, 990 F.2d 433, 435 (8th Cir. 1993).

     Accordingly, we reverse and remand in part, and affirm in part. We deny
Trobaugh’s motion for appointment of counsel on appeal.




                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-